NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

JOHN M. SABOW,                             )
                                           )
               Appellant/Cross Appellee,   )
                                           )
v.                                         )           Case No. 2D17-1470
                                           )
KB BROOKSVILLE, LLC, a Florida             )
Limited Liability Company; and             )
BOULDER VENTURE SOUTH, LLC,                )
                                           )
               Appellees/Cross Appellants. )
___________________________________)

Opinion filed December 5, 2018.

Appeal from the Circuit Court for Pinellas
County; John A. Schaefer, Judge.

Samuel J. Heller of Heller Law, PLLC, St.
Petersburg, for Appellant/Cross Appellee.

Marion Hale and Sharon E. Krick of
Johnson, Pope, Bokor, Ruppel, & Burns,
LLP, Clearwater, for Appellees/Cross
Appellants.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and KHOUZAM and BADALAMENTI, JJ., Concur.